DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 10/19/2021.
Claim 1-10 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 9, 10, and dependent claims 2-4 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The term “abruptly and significantly changing” in claims 1, 9, and 10 is a relative term which renders the claim indefinite. The term “abruptly and significantly changing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While page 7 does help to define the term, it merely states what the term could mean and provides examples. Examiner recommends that the term be more rigidly defined, such that the specification provides a standard for ascertaining the requisite degree. 

The term “significantly altered” in claims 1, 9, and 10 is a relative term which renders the claim indefinite. The term “significantly altered” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While page 7 does help to define the term, it merely states what the term could mean and provides examples. Examiner recommends that the term be more rigidly defined, such that the specification provides a standard for ascertaining the requisite degree.

The term “significantly diminished” in claim 5 is a relative term which renders the claim indefinite. The term “significantly diminished” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While page 7 does help to define the term, it merely states what the term could mean and provides examples. Examiner recommends that the term be more rigidly defined, such that the specification provides a standard for ascertaining the requisite degree.

The term “significantly intensifying” in claim 6 is a relative term which renders the claim indefinite. The term “significantly intensifying” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While page 7 does help to define the term, it merely states what the term could mean and provides examples. Examiner recommends that the term be more rigidly defined, such that the specification provides a standard for ascertaining the requisite degree.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zalewski (US 20210165104 A1), hereinafter Zalewski.

Regarding claim 1, Zalewski discloses a method for ascertaining at least one piece of integrity information relating to a location result of a GNSS-based location device of a vehicle in an event of an abruptly and significantly changing GNSS reception situation, the method comprising: a) ascertaining a current ego position of the vehicle using  the GNSS- based location device (See at least [0082] “On the basis of the information determined by the sensor technology or the state estimator, the ego positions or trajectory of the vehicle is/are captured during the calibration journey.”);  b) ascertaining at least one piece of integrity information relating to the ego position ascertained in step a), using the GNSS-based location device (See at least [0084] “If, for example at a relative yaw angle (orientation) based on the initial alignment of 10°, it results that the distance from the satellite compared with the assumed actual position is 10 cm too short and is too weak, compared with a signal strength of 5 dB which is to be expected at this actual position, these difference values can be stored as calibration information.”); c) detecting a first GNSS reception situation that is at least one of (i) abruptly and significantly changing and (ii) significantly altered (See at least [0079] “It can also be provided that the reference measuring device provides the satellite positions and/or the receiving intensity.”, [0081] “Alternatively or in addition, an extremely accurate reference measuring device can be utilized during the calibration journey, which supplies corresponding data for the calibration.” Zalewski discloses a calibration procedure which employs the use of an increased accuracy measuring device.); and d) adapting the ascertainment of the at least one piece of integrity information for the first GNSS reception situation (See at least [0079] “It can also be provided that the reference measuring device provides the satellite positions and/or the receiving intensity.”, [0081] “Alternatively or in addition, an extremely accurate reference measuring device can be utilized during the calibration journey, which supplies corresponding data for the calibration.”).

Regarding claim 2, Zalewski, as shown above, discloses all of the limitations of claim 1. Zalewski additionally discloses the d) adapting further comprising: adapting the ascertainment of the at least one piece of integrity information such that changes to the at least one piece of integrity information that occur as a result of the first  GNSS reception situation are at least one of damped and at least in some cases corrected (See at least [0084] “If, for example at a relative yaw angle (orientation) based on the initial alignment of 10°, it results that the distance from the satellite compared with the assumed actual position is 10 cm too short and is too weak, compared with a signal strength of 5 dB which is to be expected at this actual position, these difference values can be stored as calibration information.” In the calibration procedure described by Zalewski, difference values (correction values) are stored when necessary (at least in some cases)).

Regarding claim 3, Zalewski, as shown above, discloses all of the limitations of claim 1. Zalewski additionally discloses the d) adapting further comprising: adapting the ascertainment of the at least one piece of integrity information such that, during the first  GNSS reception situation, at least one of (i) the at least one piece of integrity information is scaled using a scaling factor and (ii) an ascertained first supplement value is applied to  the at least one piece of integrity information (See at least [0084] “If, for example at a relative yaw angle (orientation) based on the initial alignment of 10°, it results that the distance from the satellite compared with the assumed actual position is 10 cm too short and is too weak, compared with a signal strength of 5 dB which is to be expected at this actual position, these difference values can be stored as calibration information. As the orientation changes, the phase center offset with respect to the receiving direction or direction vector relative to the satellite also changes.”, [0085] “Correction values and/or calculation specifications, e.g. polynomial interpolation with the correction values as sampling points, are preferably generated as correction information.”)

Regarding claim 4, Zalewski, as shown above, discloses all of the limitations of claims 1 and 3. Zalewski additionally discloses at least one of (i) the scaling using the scaling factor and (ii)  the applying of the ascertained first supplement value is carried out for a predefined first length of time (See at least [0086] Furthermore, the calibration route is preferably driven through multiple times. Due to the consequently higher number of measured values and calibration information for each alignment provided, an improvement of the accuracy of the correction information can be attained.” [0029] “In a preferred further aspect, a plurality of calibration journeys is carried out” Zalewski discloses the calibration procedure (calibration journey) being carried out multiple times consisting of multiple iterations of a calibration route within each time. Therefore, the predefined length of time is disclosed as equal to the length of time corresponding to a calibration journey)

Regarding claim 5, Zalewski, as shown above, discloses all of the limitations of claim 1. Zalewski additionally discloses the d) adapting further comprising: adapting the ascertainment of the at least one piece of integrity information such that, during a significantly diminished GNSS reception situation, an ascertained second supplement value is applied to the at least one piece of integrity information (See at least [0084] “If, for example at a relative yaw angle (orientation) based on the initial alignment of 10°, it results that the distance from the satellite compared with the assumed actual position is 10 cm too short and is too weak, compared with a signal strength of 5 dB which is to be expected at this actual position, these difference values can be stored as calibration information.” [0085] “Correction values and/or calculation specifications, e.g. polynomial interpolation with the correction values as sampling points, are preferably generated as correction information.” ,[0086] “Furthermore, the calibration route is preferably driven through multiple times.”  Zalewski discloses recording calibration information in diminished GNSS reception situations and applied to a model (e.g. table or polynomial)).

Regarding claim 6, Zalewski, as shown above, discloses all of the limitations of claim 1. Zalewski additionally discloses the d) adapting further comprising: adapting the ascertainment of the at least one piece of integrity information such that, during an abruptly and significantly intensifying GNSS reception situation,  an ascertained third supplement value is applied to the at least one piece of integrity information (See at least [0084] “If, for example at a relative yaw angle (orientation) based on the initial alignment of 10°, it results that the distance from the satellite compared with the assumed actual position is 10 cm too short and is too weak, compared with a signal strength of 5 dB which is to be expected at this actual position, these difference values can be stored as calibration information. […] In this way, the calibration information is advantageously detected for a multiplicity of orientations.” [0085] “Correction values and/or calculation specifications, e.g. polynomial interpolation with the correction values as sampling points, are preferably generated as correction information.” ,[0086] “Furthermore, the calibration route is preferably driven through multiple times.”  Zalewski discloses recording calibration information in diminished GNSS reception situations and applied to a model (e.g. table or polynomial). Additionally, Zalewski discloses calibrating at a multiplicity of orientations, such that calibration data is optimized and accurate.)

Regarding claim 7, Zalewski, as shown above, discloses all of the limitations of claim 1 and 6. Zalewski additionally discloses the d) adapting further comprising: adapting the ascertainment of the at least one piece of integrity information such that, during an abruptly and significantly intensifying GNSS reception situation,  an ascertained third supplement value is applied to the at least one piece of integrity information (See at least [0086] Furthermore, the calibration route is preferably driven through multiple times. Due to the consequently higher number of measured values and calibration information for each alignment provided, an improvement of the accuracy of the correction information can be attained.” [0029] “In a preferred further aspect, a plurality of calibration journeys is carried out” Zalewski discloses the calibration procedure (calibration journey) being carried out multiple times consisting of multiple iterations of a calibration route within each time. Therefore, the predefined length of time is disclosed as equal to the length of time corresponding to a calibration journey)

Regarding claim 8, Zalewski, as shown above, discloses all of the limitations of claim 1. Zalewski additionally discloses the method is carried out by executing a computer program (See at least [0059] According to another aspect, the object is achieved by a computer program having program code for executing at least one embodiment of the method according to the invention, if the program code is run on a computer.”).

Regarding claim 9, applicant recites limitations of the same or substantially the same scope as claims 1 and 8.  Accordingly, claim 9 is rejected in the same or substantially the same manner as claims 1 and 8, shown above.

Regarding claim 10, applicant recites limitations of the same or substantially the same scope as claim 1.  Accordingly, claim 10 is rejected in the same or substantially the same manner as claim 1, shown above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rokosz (US 20210389473 A1) discloses a METHOD FOR AN ADAPTIVE ASCERTAINMENT OF AN INTEGRITY RANGE OF A PARAMETER ESTIMATE
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648